15‐1290‐cr 
United States v. Mathison 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 25th day of April, two thousand eighteen. 
                     
PRESENT:  AMALYA L. KEARSE,  
                    GUIDO CALABRESI, 
                    DENNY CHIN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
                                         Appellee,                                                      
                                                                                         
                                         v.                                      15‐1290‐cr   
           
ANTHONY MATHISON, 
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x 
 
FOR APPELLEE:                                                 SARITHA KOMATIREDDY, Assistant United  
                                                              States Attorney (Emily Berger, Alicyn L.  
                                                              Cooley, Melody Wells, Assistant United States  
                                                                                             


                                          Attorneys, on the brief), for Richard P. 
                                          Donoghue, United States Attorney for the 
                                          Eastern District of New York, Brooklyn, New 
                                          York. 
 
FOR DEFENDANT‐APPELLANT:                  JAMES HEALY, (Steven G. Brill, on the brief), 
                                          Sullivan & Brill, LLP, and Anthony Mathison, 
                                          pro se, New York, New York.  
 
              Appeal from the United States District Court for the Eastern District of 

New York (Cogan, J.).  

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the amended judgment of the district court is 

AFFIRMED. 

              Defendant‐appellant Anthony Mathison appeals an amended judgment 

entered April 22, 2015, convicting him on two counts of Felon in Possession of a 

Firearm, pursuant to 18 U.S.C. §§ 922(g)(1) and 924(a)(2).  He was sentenced principally 

to 204 monthsʹ imprisonment.  We assume the partiesʹ familiarity with the underlying 

facts, procedural history, and issues on appeal. 

              On November 9, 2012, a grand jury returned the operative superseding 

indictment charging Mathison with three counts of Felon in Possession of a Firearm, 

pursuant to 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 3551, et seq.  Count One pertained to 

Mathisonʹs sale of a Ruger 9mm pistol to a cooperating witness on April 6, 2010.  Count 

Two pertained to a police search of Mathison on November 18, 2010, during which 

police found a Kel‐Tec 9mm handgun.  Count Three pertained to an incident in which 


                                             2
                                                                                                 


police found two handguns ‐‐ a Taurus .45 caliber handgun and a Taurus 9mm gun ‐‐ 

one in a backpack thrown from a window and the other alongside it outside a building 

on October 9, 2011.   

              On December 17, 2012, Mathison moved to sever the three counts.  The 

court granted the motion in part, and trial on Count One began on May 6, 2013.  Prior to 

jury instructions, Mathison pleaded guilty to all three counts.  Mathison, however, 

subsequently moved to withdraw his guilty plea; the district court granted the motion 

and ordered a new trial.  As for Count Two, Mathison moved to suppress the evidence 

in April 2014, arguing that it was the fruit of an illegal stop and frisk.  After a hearing, 

the district court granted the motion and the government dropped this count.  As for 

Count Three, the district court held a trial in May 2014, and the jury returned a guilty 

verdict, finding that Mathison possessed the Taurus .45 but not the Taurus 9mm.  In 

June 2014, the district court held a second trial on Count One, and the jury returned a 

guilty verdict on this count.   

              On December 19, 2014, before sentencing, the government disclosed for 

the first time that there was a match for Troy Watsonʹs DNA on the Taurus 9mm gun.  

Watson had been arrested with Mathison in October 2011.  At trial, however, his DNA 

was only identified as being from ʺDonor B.ʺ   

              In advance of sentencing, Mathison objected to several findings in the 

Presentence Report (ʺPSRʺ), including a finding that Mathison shot Corey Marshal.  



                                              3
                                                                                                   


Accordingly, the court held a Fatico hearing on February 27, 2015.  At sentencing on 

April 17, 2015, the district court set forth its findings of fact, concluding that Mathison 

shot Marshal and that Mathison possessed three guns: the Ruger 9mm (Count One), the 

Taurus .45 (Count Three), and the Kel‐Tec 9mm (dismissed Count Two).  The district 

court sentenced Mathison to 102 monthsʹ imprisonment on each of Counts One and 

Three, to be served consecutively, for a total of 204 months.  Judgment was entered on 

April 22, 2015, and this appeal followed.   

                  On appeal, Mathison argues: (1) his rights under Brady v. Maryland, 373 

U.S. 83 (1963), were violated by the governmentʹs failure before trial to disclose that 

Watsonʹs DNA was on the Taurus 9mm; (2) the district court abused its discretion in 

allowing certain evidence at trial; and (3) the district court erred in its sentencing 

calculation.   

     I.        Brady Claim 

                  Mathison argues that the governmentʹs failure to turn over DNA evidence 

linking Watson to one of the guns in Count Three violates Brady.  We disagree. 

                  When considering a Brady claim, ʺwe examine the record de novo to 

determine whether the evidence in question is material as a matter of law.ʺ  United 

States v. Madori, 419 F.3d 159, 169 (2d Cir. 2005).  Under Brady, a defendantʹs due process 

rights are violated if the prosecution fails to provide ʺevidence favorable to [the] 

accused.ʺ  Strickler v. Greene, 527 U.S. 263, 280 (1999).  To establish a Brady violation, the 



                                                4
                                                                                                


defendant must demonstrate that: (1) the evidence at issue is favorable to the accused, 

either because it is exculpatory or because it is impeaching; (2) the evidence was 

suppressed by the government, either willfully or inadvertently; and (3) the defendant 

was prejudiced.  Id. at 281‐82.   

                 The government concedes the first two prongs of the Brady test, and we 

agree that they are met.  We conclude, however, that Mathison failed to demonstrate 

that he was prejudiced.  Mathison was convicted only of possessing the gun with his 

DNA on it, that is, the Taurus .45, and thus the evidence of Watsonʹs DNA on the other 

gun ‐‐ as to which he was acquitted ‐‐ would not have changed this result.  Moreover, 

the jury was aware that there was DNA of other individuals on the guns, and still 

convicted Mathison on the Taurus .45.  Accordingly, we find no Brady violation. 

    II.       Evidentiary Claims 

                 Mathison raises several evidentiary claims regarding witness testimony.  

This Court reviews a district courtʹs evidentiary rulings for abuse of discretion.  United 

States v. Mercado, 573 F.3d 138, 141 (2d Cir. 2009).  ʺTo find such abuse, we must 

conclude that the trial judgeʹs evidentiary rulings were arbitrary and irrational.ʺ  United 

States v. Paulino, 445 F.3d 211, 217 (2d Cir. 2006) (internal quotation marks omitted).  

Even if a reviewing court finds error, a new trial is not required if the error was 

harmless.  See Mercado, 573 F.3d at 141.  Upon review of the record, we find no abuse of 

discretion in the district courtʹs evidentiary rulings.  



                                               5
                                                                                                     


    III.        Sentencing Claims 

                   With respect to sentencing, Mathison argues that the district court erred 

when: (1) it calculated his base offense level under United States Sentencing Guideline  

§ 2K2.1(a)(4), finding that his prior conviction in New York for Robbery in the Second 

Degree was a crime of violence; and (2) it applied sentencing enhancements under 

U.S.S.G. § 2K2.1(b)(6)(B), based on its finding that Mathison shot Marshal, and  

§ 2K2.1(b)(1)(A), based on its finding that Mathison possessed three guns, including the 

Kel‐Tec that was the subject of dismissed Count Two. 

                   We review sentencing decisions for procedural and substantive 

reasonableness.  See United States v. Cavera, 550 F.3d 180, 187 (2d Cir. 2008) (en banc); 

United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  We apply a ʺdeferential 

abuse‐of‐discretionʺ standard to both procedural and substantive review.  Cavera, 550 

F.3d at 189 (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  We find procedural 

error when a district court fails to calculate the Guidelines range, makes a mistake in its 

Guidelines calculation, treats the Guidelines as mandatory, fails to consider the  

§ 3553(a) factors, or rests its sentence on a ʺclearly erroneousʺ finding of fact.  Id. at 190 

(citing United States v. Crosby, 397 F.3d 103, 112 (2d Cir. 2005); Gall, 552 U.S. at 51).  Facts 

relevant to sentencing must be found by a preponderance of the evidence.  United States 

v. Salazar, 489 F.3d 555, 557 (2d Cir. 2007).   




                                                   6
                                                                                               


              As to the first issue, this Court recently held in another case that New 

York second degree robbery is indeed a crime of violence as a matter of law.  See United 

States v. Smith, 884 F.3d 437, 440‐41 (2d Cir. 2018).  We thus conclude that the district 

court correctly calculated Mathisonʹs base offense level.   

              As to the second issue, upon review of the record, we find that the district 

court did not err in applying the sentencing enhancements.  With respect to the  

§ 2K2.1(b)(6)(B) enhancement, there was sufficient evidence in the record to support the 

finding that Mathison shot Marshal ‐‐ the gun that Mathison was convicted of 

possessing in Count Three was the gun with which Marshal was shot, and it was found 

in Mathisonʹs possession a few days after the shooting.  With respect to the  

§ 2K2.1(b)(1)(A) enhancement, the district court did not abuse its discretion in 

considering the suppressed Kel‐Tec 9mm handgun at sentencing as it took into account 

the proper Fourth Amendment factors.  See United States v. Tejada, 956 F.2d 1256, 1261‐

63 (2d Cir. 1992) (the district court may consider illegally seized evidence, but must 

balance Fourth Amendment considerations).  Accordingly, we reject the claim of 

sentencing error. 

                                             . . . 

              We have considered Mathisonʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the amended judgment of the district court. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 


                                              7